— Order and judgment (one paper), Supreme Court, New York County, entered January 9, 1975, confirming the report of the referee, unanimously affirmed. Order, Supreme Court, New York County, entered February 19, 1975, denying a motion to vacate the order and judgment (one paper), Supreme Court, New York County, entered January 9, 1975, unanimously affirmed, with one bill of $60 costs covering both appeals. The history of this action which was commenced in March, 1972 is replete with dilatory tactics of the defendant and his counsel. Even after the matter was finally assigned to a referee in October, 1973, numerous adjournments were granted to defendant. Some of these adjournments were made necessary when both the defendant and his counsel failed to appear and further failed even to notify the court of their inability to appear. Under the circumstances, the court properly confirmed the report of the referee based on the evidence submitted and properly denied the motion to reopen the proceedings. Concur — Stevens, P. J., Markewich, Kupferman, Capozzoli and Lane, JJ.